        Case 5:21-cv-01608-NC Document 1 Filed 03/07/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Casemaker, Inc., a California             Act; Unruh Civil Rights Act
14
       Corporation
15
                 Defendants.
16
17
           Plaintiff Scott Johnson complains of Casemaker, Inc., a California
18
     Corporation; and alleges as follows:
19
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
23   level C-5 quadriplegic. He cannot walk and also has significant manual
24   dexterity impairments. He uses a wheelchair for mobility and has a specially
25   equipped van.
26     2. Defendant Casemaker, Inc. owned the real property located at or about
27   1680 Civic Center Dr, Santa Clara, California, upon which the “1680 Civic
28   Center Building” operates, in September 2020 and October 2020.


                                            1

     Complaint
        Case 5:21-cv-01608-NC Document 1 Filed 03/07/21 Page 2 of 8




1      3. Defendant Casemaker, Inc. owns the real property located at or about
2    1680 Civic Center Dr, Santa Clara, California, upon which the “1680 Civic
3    Center Building” operates, currently.
4      4. Plaintiff does not know the true names of Defendants, their business
5    capacities, their ownership connection to the property and business, or their
6    relative responsibilities in causing the access violations herein complained of,
7    and alleges a joint venture and common enterprise by all such Defendants.
8    Plaintiff is informed and believes that each of the Defendants herein is
9    responsible in some capacity for the events herein alleged, or is a necessary
10   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
11   the true names, capacities, connections, and responsibilities of the Defendants
12   are ascertained.
13
14     JURISDICTION & VENUE:
15     5. The Court has subject matter jurisdiction over the action pursuant to 28
16   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
17   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
18     6. Pursuant to supplemental jurisdiction, an attendant and related cause
19   of action, arising from the same nucleus of operative facts and arising out of
20   the same transactions, is also brought under California’s Unruh Civil Rights
21   Act, which act expressly incorporates the Americans with Disabilities Act.
22     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
23   founded on the fact that the real property which is the subject of this action is
24   located in this district and that Plaintiff's cause of action arose in this district.
25
26     FACTUAL ALLEGATIONS:
27     8. Plaintiff went to the 1680 Civic Center Building in September 2020 and
28   October 2020 with the intention to avail himself of its goods or services


                                               2

     Complaint
        Case 5:21-cv-01608-NC Document 1 Filed 03/07/21 Page 3 of 8




1    motivated in part to determine if the defendants comply with the disability
2    access laws. Not only did Plaintiff personally encounter the unlawful barriers
3    in September 2020 and October 2020, but he wanted to return and patronize
4    the business on one other subsequent occasion in October 2020 but was
5    specifically deterred due to his actual personal knowledge of the barriers
6    gleaned from his encounters with them.
7      9. The 1680 Civic Center Building is a facility open to the public, a place
8    of public accommodation, and a business establishment.
9      10. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
10   to provide wheelchair accessible parking in conformance with the ADA
11   Standards as it relates to wheelchair users like the plaintiff.
12     11. The 1680 Civic Center Building provides parking to its customers but
13   fails to provide wheelchair accessible parking.
14     12. A couple of problems that plaintiff encountered is that the parking stalls
15   and access aisle marked and reserved for persons with disabilities had slopes
16   that exceeded 2.1%.
17     13. Plaintiff believes that there are other features of the parking that likely
18   fail to comply with the ADA Standards and seeks to have fully compliant
19   parking available for wheelchair users.
20     14. On information and belief the defendants currently fail to provide
21   wheelchair accessible parking.
22     15. Additionally, on the dates of the plaintiff’s visits, the defendants failed
23   to provide wheelchair accessible door hardware in conformance with the ADA
24   Standards as it relates to wheelchair users like the plaintiff.
25     16. The 1680 Civic Center Building provides door hardware to its
26   customers but fails to provide wheelchair accessible door hardware.
27     17. A problem that plaintiff encountered is that the entrance door hardware
28   had a pull bar style handle that required tight grasping to operate.


                                              3

     Complaint
        Case 5:21-cv-01608-NC Document 1 Filed 03/07/21 Page 4 of 8




1      18. Plaintiff believes that there are other features of the door hardware that
2    likely fail to comply with the ADA Standards and seeks to have fully compliant
3    door hardware available for wheelchair users.
4      19. On information and belief the defendants currently fail to provide
5    wheelchair accessible door hardware.
6      20. These barriers relate to and impact the plaintiff’s disability. Plaintiff
7    personally encountered these barriers.
8      21. As a wheelchair user, the plaintiff benefits from and is entitled to use
9    wheelchair accessible facilities. By failing to provide accessible facilities, the
10   defendants denied the plaintiff full and equal access.
11     22. The failure to provide accessible facilities created difficulty and
12   discomfort for the Plaintiff.
13     23. The defendants have failed to maintain in working and useable
14   conditions those features required to provide ready access to persons with
15   disabilities.
16     24. The barriers identified above are easily removed without much
17   difficulty or expense. They are the types of barriers identified by the
18   Department of Justice as presumably readily achievable to remove and, in fact,
19   these barriers are readily achievable to remove. Moreover, there are numerous
20   alternative accommodations that could be made to provide a greater level of
21   access if complete removal were not achievable.
22     25. Plaintiff will return to the 1680 Civic Center Building to avail himself of
23   its goods or services and to determine compliance with the disability access
24   laws once it is represented to him that the 1680 Civic Center Building and its
25   facilities are accessible. Plaintiff is currently deterred from doing so because
26   of his knowledge of the existing barriers and his uncertainty about the
27   existence of yet other barriers on the site. If the barriers are not removed, the
28   plaintiff will face unlawful and discriminatory barriers again.


                                             4

     Complaint
        Case 5:21-cv-01608-NC Document 1 Filed 03/07/21 Page 5 of 8




1      26. Given the obvious and blatant nature of the barriers and violations
2    alleged herein, the plaintiff alleges, on information and belief, that there are
3    other violations and barriers on the site that relate to his disability. Plaintiff will
4    amend the complaint, to provide proper notice regarding the scope of this
5    lawsuit, once he conducts a site inspection. However, please be on notice that
6    the plaintiff seeks to have all barriers related to his disability remedied. See
7    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
8    encounters one barrier at a site, he can sue to have all barriers that relate to his
9    disability removed regardless of whether he personally encountered them).
10
11   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
12   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
13   Defendants.) (42 U.S.C. section 12101, et seq.)
14     27. Plaintiff re-pleads and incorporates by reference, as if fully set forth
15   again herein, the allegations contained in all prior paragraphs of this
16   complaint.
17     28. Under the ADA, it is an act of discrimination to fail to ensure that the
18   privileges, advantages, accommodations, facilities, goods and services of any
19   place of public accommodation is offered on a full and equal basis by anyone
20   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
21   § 12182(a). Discrimination is defined, inter alia, as follows:
22             a. A failure to make reasonable modifications in policies, practices,
23                or procedures, when such modifications are necessary to afford
24                goods,     services,     facilities,   privileges,    advantages,      or
25                accommodations to individuals with disabilities, unless the
26                accommodation would work a fundamental alteration of those
27                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
28             b. A failure to remove architectural barriers where such removal is


                                               5

     Complaint
        Case 5:21-cv-01608-NC Document 1 Filed 03/07/21 Page 6 of 8




1                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
2                 defined by reference to the ADA Standards.
3             c. A failure to make alterations in such a manner that, to the
4                 maximum extent feasible, the altered portions of the facility are
5                 readily accessible to and usable by individuals with disabilities,
6                 including individuals who use wheelchairs or to ensure that, to the
7                 maximum extent feasible, the path of travel to the altered area and
8                 the bathrooms, telephones, and drinking fountains serving the
9                 altered area, are readily accessible to and usable by individuals
10                with disabilities. 42 U.S.C. § 12183(a)(2).
11     29. When a business provides parking for its customers, it must provide
12   accessible parking.
13     30. Here, accessible parking has not been provided in conformance with the
14   ADA Standards.
15     31. When a business provides facilities such as door hardware, it must
16   provide accessible door hardware.
17     32. Here, accessible door hardware has not been provided in conformance
18   with the ADA Standards.
19     33. The Safe Harbor provisions of the 2010 Standards are not applicable
20   here because the conditions challenged in this lawsuit do not comply with the
21   1991 Standards.
22     34. A public accommodation must maintain in operable working condition
23   those features of its facilities and equipment that are required to be readily
24   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
25     35. Here, the failure to ensure that the accessible facilities were available
26   and ready to be used by the plaintiff is a violation of the law.
27
28   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL


                                             6

     Complaint
         Case 5:21-cv-01608-NC Document 1 Filed 03/07/21 Page 7 of 8




1    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
2    Code § 51-53.)
3       36. Plaintiff repleads and incorporates by reference, as if fully set forth
4    again herein, the allegations contained in all prior paragraphs of this
5    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
6    that persons with disabilities are entitled to full and equal accommodations,
7    advantages, facilities, privileges, or services in all business establishment of
8    every kind whatsoever within the jurisdiction of the State of California. Cal.
9    Civ. Code §51(b).
10      37. The Unruh Act provides that a violation of the ADA is a violation of the
11   Unruh Act. Cal. Civ. Code, § 51(f).
12      38. Defendants’ acts and omissions, as herein alleged, have violated the
13   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
14   rights to full and equal use of the accommodations, advantages, facilities,
15   privileges, or services offered.
16      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
17   discomfort or embarrassment for the plaintiff, the defendants are also each
18   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
19   (c).)
20      40. Although the plaintiff encountered frustration and difficulty by facing
21   discriminatory barriers, even manifesting itself with minor and fleeting
22   physical symptoms, the plaintiff does not value this very modest physical
23   personal injury greater than the amount of the statutory damages.
24
25           PRAYER:
26           Wherefore, Plaintiff prays that this Court award damages and provide
27   relief as follows:
28


                                              7

     Complaint
        Case 5:21-cv-01608-NC Document 1 Filed 03/07/21 Page 8 of 8




1        1. For injunctive relief, compelling Defendants to comply with the
2    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
3    plaintiff is not invoking section 55 of the California Civil Code and is not
4    seeking injunctive relief under the Disabled Persons Act at all.
5        2. Damages under the Unruh Civil Rights Act, which provides for actual
6    damages and a statutory minimum of $4,000 for each offense.
7        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
8    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
9
10   Dated: March 4, 2021             CENTER FOR DISABILITY ACCESS
11
12
                                      By: _______________________
13
                                             Amanda Seabock, Esq.
14                                           Attorney for plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
